                                  Case 2:19-cv-09600-VAP-SS Document 17 Filed 03/31/20 Page 1 of 1 Page ID #:61




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7
                                                                     United States District Court
                                  8                                  Central District of California

                                  9

                                 10
Central District of California
United States District Court




                                 11       TERRY FABRICANT.,

                                 12                        Petitioner,
                                                                                    Case No. CV 19-09600-VAP (SSx)
                                 13                    v.
                                          TUCKER, ALBIN AND                         ORDER OF DISMISSAL
                                 14       ASSOCIATIES, INC.,
                                 15
                                                               Respondents.
                                 16

                                 17           The Court having been advised by counsel for the parties that the above-
                                 18   entitled action has settled,

                                 19
                                            IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                 20   without prejudice.
                                 21
                                            THE COURT will retain jurisdiction for a period of sixty (60) days to
                                 22
                                      enforce the terms of the settlement. All pending dates are hereby vacated.
                                 23

                                 24
                                      Dated: March 31, 2020
                                 25                                                   ___________________________
                                                                                      VIRGINIA A. PHILLIPS
                                 26                                                   Chief United States District Judge

                                                                               1
